DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacquelyn Graff on 02/25/2022.
The application has been amended as follows: 

A.	Amend claims 1 – 4, 7 – 8, 14, 17 – 18 and 20 to read as follow:
Claim 1 (Currently Amended) A surgical method for fixing at least two portions of bone of a patient, comprising: 
selecting an implant and a shaft, wherein the implant has at least one of a cylindrical shape and a conical shape and wherein the implant has an exterior surface extending from a proximal end to a distal end of the implant; 
determining a trajectory for insertion of the shaft; 
inserting a drill along the trajectory into a joint space in the patient’s hind foot to ream an opening into a portion of an articulating surface of a talus bone and an articulating surface of a calcaneus bone; 
inserting the implant into the joint space in the patient’s hind foot between the articulating surface of the talus bone and the articulating surface of the calcaneus bone; 
the drill into the at least two portions of bone along the trajectory to ream an opening in the at least two portions of bone, wherein the at least two portions of bone are selected from metatarsal bones and tarsal bones; 
removing the drill from the at least two portions of bone; and 
inserting the shaft across the at least two portions of bone along the trajectory, into the reamed opening and into the exterior surface of the implant positioned in the joint space of the patient’s hind foot to couple the shaft to the implant such that the at least two portions of bone are fixed relative to each other. 
Claim 2 (Currently Amended) The surgical method of claim 1, further comprising: 
assembling an alignment guide, wherein the alignment guide comprises: 
a driver that couples to the proximal end of the implant; 
an alignment body including a first end, a second end, and a carriage, the carriage is configured to slidingly engage the first end of the alignment body, the second end of the alignment body engages the driver;
a sleeve including a longitudinal opening, the sleeve mating with the alignment body;
a first guide including a longitudinal hole, the first guide configured to engage the longitudinal opening in the sleeve; and 
a second guide including a longitudinal hole, the second guide configured to engage the longitudinal hole of the first guide;
positioning the alignment body of the alignment guide relative to the implant;
securing the alignment body to the implant; 

inserting the drill through the first guide to ream the opening in the joint space of the patient’s hind foot; 
removing the drill and first guide from the alignment body;
inserting the shaft through a portion of the alignment body, through the at least two portions of bone, and into the reamed opening in the patient’s hind foot; and 
disassembling the alignment guide. 
Claim 3 (Currently Amended) The surgical method of claim 2, further comprising: 
inserting a second guide into the first guide of the alignment guide into the alignment body; 
inserting a guide pin through the second guide and the patient’s hind foot to intersect the implant; 
removing the second guide from the alignment body; 
inserting the drill over the guide pin to ream the opening in the patient’s hind foot; 
inserting the shaft over the guide pin, through the alignment body, and into the patient’s hind foot; 
removing the guide pin;
	checking the position of the implant after insertion with an imaging technique; and 
confirming fixation of the patient’s hind foot after the shaft is inserted and coupled to the implant.

Claim 4 (Currently Amended) The surgical method of claim 1, wherein the implant further includes extending into the exterior surface and intersecting the hole; and 
the shaft includes a first end with a head portion, a second end with a coupling mechanism, and an opening along a longitudinal axis; 
wherein inserting the shaft into the exterior surface of the implant comprise engaging the coupling mechanism of the shaft with the at least one opening to couple the implant to the shaft. 
Claim 7 (Currently Amended) The surgical method of claim[[ 6]] 4, wherein the exterior surface of the implant is tapered from the proximal end to the distal end.

Claim 8 (Currently Amended) The surgical method of claim[[ 6]] 4, wherein the exterior surface of the implant comprises a plurality of grooves.

Claim 14 (Currently Amended)  The surgical method of claim 4, wherein the coupling mechanism of the shaft includes a threaded tip for engaging the at least one opening of the 
Claim 17 (Currently Amended)  The surgical method of claim 2, wherein the implant further includes the exterior surface and into the longitudinal opening; 
wherein the shaft includes a first end with a head portion, a second end with an engagement member, and a hole extending along a longitudinal axis; and 
first end of the alignment body 
Claim 18 (Currently Amended)  The surgical method of claim 17, wherein the alignment guide further comprises: 
a drive tube including a first end, a second end, and a hole extending from the first end to the second end, the second end of the drive tube couples to the proximal end of the implant, and wherein the driver includes a superior end and an inferior end, the inferior end inserted into the hole of the drive tube and couples to the proximal end of the implant; 
a knob including an engagement opening, the engagement opening couples to the superior end of the driver; and
wherein the second end of the alignment body couples to the drive tube[[;]].
Claim 20 (Currently Amended)  The surgical method of claim 18, wherein the sleeve is configured to mate with the alignment body to align the engagement member of the shaft with the at least one hole of the implant; and 
wherein the alignment body comprises: 
a support arm including a first end and a second end; 
an alignment arm including a first end and a second end, the first end configured for coupling to the second end of the support arm; and 
[[a]] the carriage comprising an engagement channel and a threaded hole, the engagement channel is configured to slidingly move along the alignment arm, and the threaded hole threadingly couples the sleeve.

B.	Cancel claim 6.
C.	Allow claims 1 – 5, 7 – 18 and 20 – 21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Simon (US Pub. 2006/0206044 A1) which discloses a related method for fixing at least two portions of bone of a patient [abstract, Figs. 1 – 2] comprising a step of inserting a shaft (10) into metatarsal bone (7), medial cuneiform (3), navicular (2) and talus bone (1). However, Simon does not disclose all the steps of the claimed method, mainly directed to the insertion of a cylindrical or conical implant having exterior surface extending between proximal and distal ends into a joint space of the patient’s hind foot between articulating surfaces of talus and calcaneus bones and insertion, after drilling along a trajectory, of a shaft into metatarsal and tarsal bones and into an exterior surface of the implant. Accordingly, the claims as amended are allowable over the discovered art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775